UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-6511



ROSE WORLEY-WHITE,

                                           Petitioner - Appellant,

          versus


DEPARTMENT OF CORRECTIONS; RONALD ANGELONE,

                                          Respondents - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. David G. Lowe, Magistrate Judge.
(CA-01-175)


Submitted:   July 8, 2002                  Decided:   July 18, 2002


Before WILLIAMS, MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Rose Worley-White, Appellant Pro Se. Linwood Theodore Wells, Jr.,
Assistant Attorney General, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Rose Worley-White seeks to appeal the magistrate judge’s

order* denying relief on her petition filed under 28 U.S.C.A.

§ 2254 (West 1994 & Supp. 2002).            We have reviewed the record and

the magistrate judge’s opinion and find no reversible error.

Accordingly, we deny a certificate of appealability and dismiss the

appeal on the reasoning of the magistrate judge.             Worley-White v.

Angelone, No. CA-01-175 (E.D. Va. Mar. 12, 2002). We dispense with

oral       argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                                   DISMISSED




       *
       The parties consented to the exercise of jurisdiction by
the magistrate judge in accordance with 28 U.S.C.A. § 636(c)(1)
(West 1993 & Supp. 2002).


                                        2